DETAILED ACTION
Claims 1-3, 5-7, 9-10, and 18 are pending and currently under review.
Claims 4, 8, 11-17, and 19-22 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/28/2022 has been entered.  Claims 1-3, 5-7, 9-10, and 18 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inohara et al. (JP2014236195, machine translation referred to herein) in view of Shindo et al. (JP2001313206, machine translation referred to herein).
Regarding claim 1, Inohara et al. discloses a method of manufacturing anisotropic rare earth magnetic powders having a formula of RvFe100-v-w-xNwMx; wherein R is at least one or more rare earth elements such as Sm and La among others, M is a metal element such as W among others, and v ranges from 3 to 30, w ranges from 5 to 15, and x ranges from 0 to 2.5 [abstract, 0001-0002, 0017-0019].  Said method of Inohara et al. includes the steps of mixing an aqueous solution of R and Fe ions to form a precipitate containing said R and Fe, obtaining oxide particles containing R and Fe from said precipitate by means of heating in oxygen (ie. oxidizing), pretreating said oxide particles in reducing atmosphere to form a partial oxide, performing reduction diffusion at a temperature of 800 to 1100 degrees C, and finally nitriding the particles [0022, 0031, 0033, 0048, 0052-0053].  The examiner notes that the aforementioned composition of Inohara et al. overlaps with the instantly claimed R, Fe, N, and W amounts, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Inohara et al. does not expressly teach the additional inclusion of La in an amount of 0.15 to 0.3 as instantly claimed.  However, the examiner submits that this feature would appear to have been obvious in view of the teachings of the prior art.  Specifically, Shindo et al. discloses a method of making R-T-N anisotropic magnetic powders [0001]; wherein R specifically includes La in an amount of 0.1 to 3.5 percent in order to desirably control magnetic properties such as squareness [0008].  Therefore, it would have been obvious to one of ordinary skill to modify the composition of Inohara et al. by including La as disclosed by Shindo et al. to control magnetic properties as taught by Shindo et al.  The examiner notes that the overlap between the disclosed La amount of Shindo et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Inohara et al. further discloses a particle size of 0.5 to 10 micrometers, which broadly overlaps with the instantly claimed size parameters [0056].  See MPEP 2144.05(I).  Alternatively, the examiner submits that the claimed size parameters would have been expected or would have naturally flowed from the magnetic powders of Inohara et al. as will be further explained.  Specifically, the instant specification discloses obtaining the claimed size parameters by precipitating at a temperature of 0 to 50 degrees C at a pH of 5-9, wherein the instant specification expressly discloses that the claimed particle size distribution is substantially dependent on said precipitation step [0026-0027 spec.].  
Accordingly, Inohara et al. discloses optimizing the particle size distribution by performing precipitation at temperature of 30 to 50 degrees C at a pH of 5 to 9 [0026, 0029].  The examiner notes that these parameters of Inohara et al. fall within the disclosed parameters of the instant specification of precipitating at a temperature of 0 to 50 degrees C at a pH of 5-9, such that an identical particle size distribution would have been expected to be present or would have naturally flowed from the disclosure of Inohara et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 2, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Inohara et al. discloses that W can be included in the claimed material.  Inohara et al. does not expressly teach that the W is present in the precipitate and oxide as claimed.  However, in this regard, the examiner recognizes that the instant claim limitations merely further require W to be included at the beginning of the process.  The examiner further notes that the specific order of processing steps (ie. addition of W during precipitation vs. after oxidation as taught by Inohara et al.) is prima facie obvious absent concrete evidence that said order of steps is patentably distinct or significant because both of the aforementioned situations appear to similarly result in W being included in the magnet alloy composition.  See MPEP 2144.04(IV)(C).  Since it is not apparent to the examiner as to what, if any, structural difference of patentable significance would occur due to the aforementioned order of steps, the examiner cannot consider the instant claim to be unobvious over the aforementioned prior art absent concrete evidence to the contrary.
Regarding claims 3 and 18, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Inohara et al. further teaches that the R component is Sm [0018, 0066].
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  The examiner notes that the disclosed La amount of Shindo et al. further overlaps with the instantly claimed composition as stated previously, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Inohara et al. discloses a reduction diffusion temperature of 800 to 1100 degrees C, which overlaps with the instant claim [0052].  See MPEP 2144.05(I).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inohara et al. (JP2014236195, machine translation referred to herein) and Shindo et al. (JP2001313206, machine translation referred to herein) as applied to claim 1 above, and further in view of Kiyono et al. (JP2008091873, machine translation referred to herein).
Regarding claim 2, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach that W is present in the precipitate and oxide as claimed. 
Kiyono et al. discloses a similar method for forming rare earth-iron-nitrogen magnetic powder through precipitation, oxidation, reduction, and nitriding [abstract, 0026-0034]; wherein a metallic alloying element can be added as a solution to the R and Fe ion solution such that a precipitate containing R, Fe, and the metallic element is obtained to achieve uniform dispersion of the metallic element and to improve magnetic properties [0027].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Inohara et al. in view of others by adding the metallic element to the precipitate solution such that a uniform dispersion of metallic element can be obtained and magnetic properties can be improved as taught by Kiyono et al.
Although Kiyono et al. expressly teaches Zr or Ti as the metallic element, the examiner recognizes Zr, Ti, and W to be art-recognized equivalents in view of Inohara et al. [0010].  Specifically, Inohara et al. teaches that both Zr and W are useful as the alloying metallic element, such that it would have been obvious to one of ordinary skill to substitute the Zr of Kiyono et al. for the W of Inohara et al. to meet the instant claim because it is obvious to substitute art-recognized equivalents that are useful for similar purposes.  See MPEP 2144.06(II).
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inohara et al. (JP2014236195, machine translation referred to herein) and Shindo et al. (JP2001313206, machine translation referred to herein) as applied to claim 1 above, and further in view of Kawano et al. (US 6,334,908).
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach a circularity value as claimed. Kawano et al. discloses an Sm-Fe-N magnetic powder [abstract]; wherein a particle sphericity of greater than 78 percent is obtained in order to improve residual magnetization, wherein the particle sphericity is represented by the same formula as instantly claimed [col.3 In.1-6, col.7 ln.1-22].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by obtaining a sphericity as disclosed by Kawano et al. such that residual magnetization can be improved.  The examiner notes that the disclosed sphericity of Kawano et al. falls within the instantly claimed range. See MPEP 2131.03.
Regarding claim 10, the aforementioned prior art discloses the method of claim 1 (see previous).  Inohara et al. discloses that W can range from 0 to 2.5 as stated above (meeting z>0, respectively), and also further discloses coercive force values of more than 15kOe and squareness ratio values more than 0.25 can be obtained, which overlaps with the instant claims.  See MPEP 2144.05(I).  However, Inohara et al. does not expressly teach the instantly claimed residual magnetic flux density values.  
Kawano et al. further discloses that magnetic properties (ie. residual magnetic flux density) are greatly dependent on the particle size and shape, wherein magnet powders having a sphericity of 78% or more and average acicularity of 75% or more can achieve desirably high residual magnetization values of over 125 emu/g [abstract, col.8 In.21-34, fig.4,6].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by achieving a powder shape as disclosed by Kawano et al. such that a desirably high residual magnetization can be achieved.  The examiner notes that the disclosed magnetization of Kawano et al. overlaps with that as instantly claimed, which is prima facie evidence of obviousness.  See MPEP 2144.05(I)

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 is directed to a method of producing anisotropic magnetic powders as recited in claim 1, and further recites specific magnetic properties and requires z to be zero.  There is no prior art that teaches or suggests these features together.
The closest prior art of record is Inohara et al. and others as described above.  However, applicants’ data provided in the instant specification indicate criticality of the claimed La amount when z equals 0, such that prima facie obvious due to overlapping ranges of the prior art is sufficiently rebutted.

Response to Arguments
The previous rejections over Inohara et al. alone have been withdrawn in view of applicants’ amendments and remarks.
Applicant's arguments, filed 9/28/2022, regarding the combination of Inohara et la. and Shindo et al. have been fully considered but they are not persuasive.
Applicant argues that Shindo et al. requires particle sizes of 5 to 300 micrometers which differs from the disclosed particle size of Inohara et al. of 2.4 micrometers.  The examiner cannot concur.  It is noted that the passage of Inohara et al. relied upon by applicant is merely an exemplary embodiment, wherein Inohara et al. further discloses a broader particle size range of 0.05 to 20 micrometers [0026].  Thus, the examiner cannot concur with applicant because specific examples of the prior art do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  
Applicant's arguments, filed 9/28/2022, regarding the criticality of the claimed La range have been fully considered and are partly persuasive.
In regard to the independent claim, the examiner cannot concur with applicants’ remarks.  It is noted that evidence of criticality must be commensurate in scope with the entire claimed range.  See MPEP 716.02(d).  Although applicant relies on examples 1-4 and comparative examples 1 and 3-10 of table 1 of the instant specification, it is noted that each and every one of these examples does contain W (ie. z=0).  Thus, the examiner cannot consider these examples to be commensurate in scope of the entire claimed range (wherein z ranges from 0 to 2.5).
In regard to dependent claim 9 wherein z=0, applicants’ remarks are considered to be persuasive.  Accordingly, claim 9 has been indicated to contain allowable subject matter as stated above.

Conclusion
Claim 9 is objected.
Claims 1-3, 5-7, 10, and 18 rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734